
	

113 S323 IS: Comprehensive Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 323
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2013
			Mr. Durbin (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for extended months of Medicare coverage of immunosuppressive
		  drugs for kidney transplant patients and other renal dialysis
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Immunosuppressive Drug
			 Coverage for Kidney Transplant Patients Act of
			 2013.
		2.Extended months of coverage of
			 immunosuppressive drugs for kidney transplant patients and other renal dialysis
			 provisions
			(a)Medicare entitlement to immunosuppressive
			 drugs for kidney transplant recipients
				(1)Kidney transplant recipientsSection 226A(b)(2) of the Social Security
			 Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for
			 eligibility for enrollment under part B solely for purposes of coverage of
			 immunosuppressive drugs described in section 1861(s)(2)(J)) before
			 , with the thirty-sixth month.
				(2)Individuals eligible only for coverage of
			 immunosuppressive drugs
					(A)Section 1836 of the Social Security Act (42
			 U.S.C. 1395o) is amended—
						(i)by striking Every and
			 inserting (a) In
			 general.—Every; and
						(ii)by inserting at the end the following new
			 subsection:
							
								(b)Individuals eligible for immunosuppressive
				drug coverageBeginning on
				January 1, 2014, every individual whose insurance benefits under part A have
				ended (whether before, on, or after such date) by reason of section 226A(b)(2)
				is eligible for enrollment in the insurance program established by this part
				solely for purposes of coverage of immunosuppressive
				drugs.
								.
						(B)Conforming amendmentSections 1837, 1838, and 1839 of the Social
			 Security Act (42 U.S.C. 1395(p), 42 U.S.C. 1395(q), 42 U.S.C. 1395(r)) are each
			 amended by striking 1836 and inserting 1836(a)
			 each place it appears.
					(3)Enrollment for individuals only eligible
			 for coverage of immunosuppressive drugsSection 1837 of the Social Security Act (42
			 U.S.C. 1395(p)) is amended by adding at the end the following new
			 subsection:
					
						(m)(1)Any individual who is eligible under
				section 1836(b) to enroll in the medical insurance program established under
				this part for purposes of coverage of immunosuppressive drugs may enroll only
				in such manner and form as may be prescribed by regulations, and only during an
				enrollment period described in this subsection.
							(2)An individual described in paragraph (1)
				may enroll beginning on the first day of the third month before the month in
				which the individual first satisfies section 1836(b).
							(3)An individual described in paragraph (1)
				whose entitlement for hospital insurance benefits under part A ends by reason
				of section 226A(b)(2) on or after January 1, 2014, shall be deemed to have
				enrolled in the medical insurance program established by this part for purposes
				of coverage of immunosuppressive
				drugs.
							.
				(4)Coverage period for individuals only
			 eligible for coverage of immunosuppressive drugs
					(A)In generalSection 1838 of the Social Security Act (42
			 U.S.C. 1395q) is amended by adding at the end the following new
			 subsection:
						
							(g)In the case of an individual described in
				section 1836(b), the following rules shall apply:
								(1)In the case of such an individual who is
				deemed to have enrolled in part B for coverage of immunosuppressive drugs under
				section 1837(m)(3), such individual’s coverage period shall begin on the first
				day of the month in which the individual first satisfies section
				1836(b).
								(2)In the case of such an individual who
				enrolls in part B for coverage of immunosuppressive drugs under section
				1837(m)(2), such individual’s coverage period shall begin on the first day of
				the month in which the individual first satisfies section 1836(b) or the month
				following the month in which the individual so enrolls, whichever is
				later.
								(3)The provisions of subsections (b) and (d)
				shall apply with respect to an individual described in paragraph (1) or
				(2).
								(4)In addition to the reasons for termination
				under subsection (b), the coverage period of an individual described in
				paragraph (1) or (2) shall end when the individual becomes entitled to benefits
				under this title under section 226(a), 226(b), or
				226A.
								.
					(B)Conforming amendmentsSection 1838(b) of the Social Security Act
			 (42 U.S.C. 1395q(b)) is amended, in the matter following paragraph (2), by
			 adding or section 1837(m)(3) after section
			 1837(f) each place it appears.
					(5)Premiums for individuals only eligible for
			 coverage of immunosuppressive drugsSection 1839 of the Social Security Act (42
			 U.S.C. 1395r) is amended—
					(A)in subsection (b), by adding at the end the
			 following new sentence: No increase in the premium shall be effected for
			 individuals who are enrolled pursuant to section 1836(b) for coverage only of
			 immunosuppressive drugs.; and
					(B)by adding at the end the following new
			 subsection:
						
							(j)Determination of premium for individuals
				only eligible for coverage of immunosuppressive drugsThe Secretary shall, during September of
				each year, determine and promulgate a monthly premium rate for the succeeding
				calendar year for individuals who enroll only for the purpose of coverage of
				immunosuppressive drugs under section 1836(b). Such premium shall be equal to
				35 percent of the monthly actuarial rate for enrollees age 65 and over,
				determined according to paragraph (1), for that succeeding calendar year. The
				monthly premium of each individual enrolled for coverage of immunosuppressive
				drugs under section 1836(b) for each month shall be the amount promulgated in
				this subsection. Such amount shall be adjusted in accordance with subsections
				(c) and
				(f).
							.
					(6)Government contributionSection 1844(a) of the Social Security Act
			 (42 U.S.C. 1395w(a)) is amended—
					(A)in paragraph (3), by striking the period at
			 the end and inserting ; plus;
					(B)by adding at the end the following new
			 paragraph:
						
							(4)a Government contribution equal to the
				estimated aggregate reduction in premiums payable under part B that results
				from establishing the premium at 35 percent of the actuarial rate under section
				1839(j) instead of 50 percent of the actuarial rate for individuals who enroll
				only for the purpose of coverage of immunosuppressive drugs under section
				1836(b).
							;
				and
					(C)by adding at the end the following flush
			 matter:
						
							The Government contribution under
				paragraph (4) shall be treated as premiums payable and deposited for purposes
				of subparagraphs (A) and (B) of paragraph
				(1)..
					(7)Extension of secondary payer requirements
			 for ESRD beneficiaries eligible for coverage of immunosuppressive
			 drugsSection 1862(b)(1)(C)
			 of the Social Security Act (42 U.S.C. 1395(y)(b)(1)) is amended by adding at
			 the end the following new sentence: With regard to immunosuppressive
			 drugs furnished to an individual who enrolls for the purpose of coverage of
			 immunosuppressive drugs under section 1836(b) on or after January 1, 2014, this
			 subparagraph shall apply without regard to any time limitation, except that
			 when such individual becomes entitled to benefits under this title under
			 sections 226(a) or 226(b), or entitled to or eligible for benefits under this
			 title under section 226A, the provisions of subparagraphs (A) and (B), and the
			 time limitations under this subparagraph, respectively, shall
			 apply..
				(8)Ensuring coverage under the Medicare
			 savings programSection
			 1905(p)(1)(A) of the Social Security Act (42 U.S.C. 1396d(p)(1)(A)) is amended
			 by inserting or an individual who is enrolled under part B for the
			 purpose of coverage of immunosuppressive drugs under section 1836(b)
			 after section 1818.
				(9)Part DSection 1860D–1(a)(3)(A) of the Social
			 Security Act (42 U.S.C. 1395w–101(a)(3)(A)) is amended by inserting (but
			 not including an individual enrolled solely for coverage of immunosuppressive
			 drugs under section 1836(b)) before the period at the end.
				
